EXHIBIT 21 LIST OF SUBSIDIARIES Subsidiaries of Ashland Inc. (“AI”) at September 30, 2007, included the companies listed below.Ashland has numerous unconsolidated affiliates, which are primarily accounted for on the equity method, and majority-owned consolidated subsidiaries in addition to the companies listed below.Such affiliates and subsidiaries are not listed below since they would not constitute a significant subsidiary considered in the aggregate as a single entity. Company Jurisdiction of Incorporation Immediate Parent* ASH GP LLC (“ASH GP”) Delaware AIHI ASH LP LLC (“ASH LP”) Delaware AIHI Ashland Brasil Ltda. (“ABL”) Brazil AHBV Ashland Canada Corp. (“ACC”) Nova Scotia, Canada ACHBV Ashland Canada Holdings B.V. (“ACHBV”) Netherlands AHBV Ashland Chemical Hispania, S.L. Spain AIHI Ashland Chimie France SAS (“ACF”) France AF Ashland Deutschland GmbH (“ADG”) Germany AIHI Ashland Finland Oy Finland AHBV 51% - ACC 49% Ashland France SAS (“AF”) France AHBV Ashland Holdings B.V. (“AHBV”) Netherlands ATCV Ashland International Holdings, Inc. (“AIHI”) Delaware AI Ashland Italia S.p.A. Italy AHBV Ashland Nederland B.V. Netherlands AHBV Ashland Polyester SAS France ACF Ashland Resinas Ltda. Brazil ABL Ashland UK Limited United Kingdom AHBV Ashmont Insurance Company, Inc. Vermont AI AshOne C.V. (“AOCV”) Netherlands ASH LP 1% - AIHI 98% - ASH GP 1% AshTwo C.V. (“ATCV”) Netherlands AIHI 10% - AOCV 89% - ASH GP 1% AshThree LLC Delaware AI Valvoline (Australia) Pty. Limited Australia AHBV Valvoline (Deutschland) GmbH & Co. Kg Germany ADG *100% of the voting securities are owned by the immediate parent except as otherwise indicated.
